Christianson, Gh. J.
(concurring specially). The trial court found that the plaintiff paid one half of the purchase price of the land involved in this litigation, and that Wm. Schulz paid the other half. While my mind is not altogether free from doubt, I am not prepared to say that such finding is erroneous,- and am father inclined to the view that it is in accord with the weight of evidence. The facts found by the trial court bring the case squarely within the purview of § 5365, Comp. Laws 1913. I fail to see, however, where §§ 6279 and 6280, Comp. Laws 1913, have any application.